Citation Nr: 0118878	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that no new and material evidence had been 
received to warrant reopening the veteran's claim of 
entitlement to service connection for PTSD.  Thereafter, in a 
decision dated in July 1998, the Board denied reopening the 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court, by Order 
dated in April 2000, granted a joint motion to remand the 
matter pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), decided during the pendency of the veteran's appeal.


FINDINGS OF FACT

1.  In a decision dated in February 1990, the Board denied 
service connection for PTSD and properly notified the veteran 
of the decision; that decision is final.

2.  In a decision dated in November 1994, the Board declined 
reopening the claim of entitlement to service connection for 
PTSD and properly notified the veteran of the decision; he 
did not appeal.

3.  The evidence submitted subsequent to the November 1994 
Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Prior to June 1999, the award of service connection for PTSD 
required three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  As revised, the regulation provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125 (diagnosis of 
mental disorder); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000); see also Cohen v. Brown, supra.

Finality and reopening claims

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(2000).  Regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  

Also, a decision of the Board is appealable to the Court 
within 120 days from the date of mailing of notice of the 
decision, provided that a notice of disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

The veteran served during World War II.  His service records 
reflect receipt of decorations and citations to include the 
World War II Victory Ribbon and also reflect participation in 
the Northern France campaign.  His occupational specialty was 
light truck driver.  Service records further show that the 
veteran arrived in England May 14, 1944, and departed for the 
United States on January 5, 1946.  His Separation 
Qualification Record describes duties driving a truck for the 
Second Reinforcement Depot in the European Theater of 
Operations; hauling military supplies and personnel; 
servicing the truck; and driving the Commanding Officer in a 
staff car.  He received no wounds in action.

Service records reflect in-service hospitalization of the 
veteran for asthma from July 14, 1944 to August 6, 1944, 
while a member of the 70th Replacement Battalion.  It was 
then recommended the veteran be reclassified to limited 
service and non-combat duty.  Service medical records also 
indicate that the veteran incurred a gunshot wound to the 
left hand while examining a pistol in January 1945; he was 
stationed with the 88th Replacement Battalion near France at 
that time.  The veteran was hospitalized for 52 days for his 
left hand, returned to duty March 3, 1945.  Subsequent 
records indicate the veteran continued to have problems with 
his left hand, to include further treatment in April and May 
1945.  Light duty was recommended.  Service medical records 
are negative for psychiatric symptoms or diagnosis.  A report 
of medical examination completed in January 1946, includes 
note of a gun shot wound to the left hand and asthma.  The 
veteran's psychiatric status was described as normal at that 
time.

The veteran filed a claim for VA compensation benefits for 
his left hand and for asthma in February 1946.  He reported 
in-service treatment in England in 1944 for his asthma.  He 
made no mention of psychiatric problems in connection with 
that application.

The claims file contains reports of VA examinations conducted 
in August 1946, August 1949, and February 1950, as well as a 
report of VA hospitalization from February 1955.  Such, as 
well as reports of VA examination and outpatient treatment 
dated from 1955 to 1963, are absent for psychiatric 
diagnoses.

In April 1963, the veteran reported for a VA examination.  
The examiner noted that the veteran displayed a large degree 
of nervous tension and apprehension.  No psychiatric findings 
or diagnoses were offered.  The examiner did note that he was 
unable to confirm the severity of the veteran's multitude of 
complaints.  

In connection with VA examination conducted in January 1984, 
an examiner noted the veteran did not appear to have any 
psychological problems.  The veteran offered no relevant 
complaints.


In a memorandum dated in October 1986, a VA outreach 
therapist noted that the veteran demonstrated symptoms of 
PTSD and throughout seven months' time had disclosed trauma 
of events taking place at Normandy and throughout Germany.  
The therapist referenced "[t]he events that lead up to his 
gun shot wounds and the environment being penned down for 
days under fire with no medical help and no food or water 
with thoughts of killing himself at that time to stop the 
pain."

VA outpatient records dated from July 1986 to May 1987 
pertain to treatment of physical complaints.  A 
hospitalization report dated April to May 1987 includes 
diagnosis of alcohol dependence without diagnosis of PTSD or 
other psychiatric disability.

In a decision dated in July 1987, the RO denied service 
connection for PTSD, citing review of service medical 
records, and post-service medical reports dated from 
July 1986 to May 1987.  The veteran appealed that decision.

A VA report dated in December 1987 indicates interview with 
the veteran in June and July 1987.  The veteran reported he 
was involved in the landing at Normandy on D-Day plus 10, 
assigned to the 335th Engineer Regiment, Seventh Armored 
Division, as a tank driver.  He stated that his unit 
proceeded from France to Belgium and then on to Germany.  The 
veteran reported problems with sleep disturbance, intrusive 
combat thoughts and an exaggerated startle response since 
discharge.  The diagnostic impression was PTSD.

At a hearing before the RO in July 1988, the veteran reported 
general in-service stressors in the form of the killing and 
bombings he saw.  He indicated he was in the Battle of the 
Bulge and saw dead German and American soldiers, as well as 
dead civilians.  Transcript at 8.  

In November 1988, the veteran reported for a VA examination, 
at which time he reported landing on Normandy Beach on D-Day 
plus 10.  He denied shooting at the enemy or being wounded 
but stated his truck convoy was fired upon.  He reported his 
worst experiences as seeing dead bodies and seeing civilians 
wounded and dying.  He also reported he had friends who were 
killed and a nephew who was a prisoner-of-war for four 
months.  The examiner concluded the veteran had long-standing 
anxiety problems and some PTSD symptoms, but that he did not 
meet the minimum criteria for a formal diagnosis of PTSD.  An 
accompanying report of social and industrial survey indicates 
a diagnosis of PTSD.

In a decision dated in February 1990, the Board denied 
service connection for PTSD.  The basis for the Board 
decision was that the veteran did not have PTSD resulting 
from a service-related stressor.  That decision is final.

VA records received in 1992 include records dated from 1988 
to 1992 and pertain to treatment for physical complaints, as 
well as including records of mental health treatment.  A 
March 1988 hospitalization report includes diagnosis of 
alcohol dependence.  A mental hygiene clinic record dated in 
June 1989 includes note of following for PTSD.  Other entries 
include notation relevant to the veteran's cardiac problems 
and the impact of such on his activities and mental status.

In August 1992, the veteran was examined for respiratory 
problems; the report is negative for psychiatric diagnosis.

In a letter dated in February 1993, Morgan E. Scott, M.D., 
related that he had seen the veteran on a single occasion in 
December 1990.  Dr. Scott noted that he obtained a history 
from the veteran, but no collateral informants.  According to 
the veteran, he served in active combat in Normandy, France 
and in Germany and had not been able to function without 
nightmares with his service duty since discharge.  
Examination was stated to show PTSD.  The veteran requested 
his claim be reopened.

Additional VA records were received in May 1993.  An October 
1992 mental hygiene clinic entry indicates that discussion 
revealed the veteran did not qualify for PTSD despite 
treatment from 1946 to 1949 for nerves.  

In a letter dated in November 1993, Dr. Scott noted that the 
veteran had served in combat areas in WWII.  Dr. Scott set 
out the veteran's history.  The veteran reported his friend 
had pointed a gun at him in service and that when he put his 
hand on it, it fired.  He reported he had not reported the 
incident in service as he did not wish to get his friend in 
difficulty.  He reported that he was a combat soldier 
attached to a tank battalion and suffered from anxiety and 
other difficulties since service discharge.  He reported 
remembering dead bodies while in service.  The veteran 
specifically stated he was in the Battle of the Bulge, 
serving with the seventh armored battalion and remembering 
rifle bullets bouncing off the tank.  He reported he saw a 
buddy hit and several others killed at that time.  He 
reported being in Normandy 10 days after the invasion 
started.  Dr. Scott diagnosed PTSD due to combat status in 
WWII.  

In December 1993, the RO received records from the Surgeon 
General's Office.  Such show that in from July to August 
1944, the veteran was hospitalized for chronic bronchitis, 
and that from January to March and again from April to 
May 1945, the veteran was hospitalized for treatment of his 
left hand injury.

In January 1994, the veteran testified before an RO hearing 
officer.  He reported that on D-day he was driving tanks to 
the front.  He did not indicate involvement in combat 
himself, but that he was moving tanks from one place to 
another.  The veteran reported being exposed to bodies.  
Transcript at 13-14.  The veteran included testimony relevant 
to being in a cast for 31 days due to injuring his left hip 
and leg in a bicycle accident when he went to check the 
lines.  Transcript at 16.

In a decision dated in November 1994, the Board found no new 
and material evidence had been received to warrant reopening 
the veteran's claim of entitlement to service connection for 
PTSD.  The Board advised the veteran of his appellate rights, 
pursuant to 38 U.S.C. § 7266.  He did not appeal.

In a letter dated in April 1995, N. Musselman, D.O., 
referenced psychiatric evaluation of the veteran on several 
occasions since February 1995.  Dr. Musselman opined that the 
veteran had severe PTSD secondary to war-time trauma.

In May 1996, the RO received a statement from the veteran in 
which he reported relevant to events of his military service.  
He stated that after training he departed for England and 
went to a camp site where Germans were dropping bombs 100-to-
150 yards from them.  He reported he then went to France on 
June 16, 1944 and landed on Normandy beach.  He stated that 
he saw ships sinking and bodies stacking up.  He then 
reported he loaded trucks with supplies and soldiers to get 
them to the front lines, and that the convoys were stuck with 
sniper fire.  He reported that during the Battle of the Bulge 
he was driving through France and Germany and saw people, 
dead and alive, that he could not help.  He then reported 
going through Holland, Belgium, Paris and on to Berlin, 
constantly in fear.  The veteran also reported going to visit 
his cousin in Paris for a rest period when the cousin was hit 
with German fire and killed.  

In the veteran's substantive appeal, also received in May 
1996, he claimed he had PTSD related to combat.  He argues 
that records document a gunshot wound to the hand, which 
would be stressful to anyone, and that regulations do not 
state wounds incurred must be due to combat in order to give 
rise to PTSD.  He also argues that he and his cousin [redacted] 
grew up together and that learning of [redacted]'s death was 
stressful to him, particularly in that he was stationed in 
the area where [redacted] was killed.  

A VA outpatient record dated in October 1996, includes the 
veteran's account of being in receipt of five combat stars 
for his service in Europe during World War II.  

In a letter dated in December 1996, a VA staff psychiatrist 
advised the veteran's spouse that the veteran had PTSD 
related to his experiences in Europe during World War II.

In September 1997, the veteran testified at a hearing before 
the undersigned.  The veteran first related how he received 
his gunshot wound, stating that a fellow serviceman pointed 
the gun at him and he was shot when he tried to push it away.  
He indicated he chose not to report the incident to avoid 
getting anyone in trouble.  He indicated his brother had been 
killed with an empty gun.  Transcript at 4-5.  The veteran 
reported involvement in combat, stating he was in five 
different campaigns, to include Normandy on D-day plus 10.  
He reported being shot at by the enemy while riding in a 
convoy and witnessing the truck in front of him being hit.  
Transcript at 6-7.  

In May 2001, the Board received additional evidence and a 
statement from the veteran's attorney.  She identified that 
the veteran's cousin [redacted] had been killed and submitted 
supporting documentation pertinent to such.  She cited the 
history of the veteran's unit, the 358th Company of 70th 
Replacement Battalion, and set out that the veteran was with 
that unit July 14, 1944, when he was hospitalized at the 
159th General Hospital in England, and discharged August 6, 
1944.  She cited that the 358th arrived on Omaha Beach 
August 23, 1944, and departed starting August 26 to join a 
movement to Requeil, France, passing through the sites of the 
just-completed battles throughout Normandy.  She described 
what the veteran would have seen on alternate routes through 
the region.  She further cited the veteran's hospitalization 
at the 59th Evacuation Hospital from April 17 to 18, 1945 in 
Germany, and stated that records showed that that unit 
followed the U.S. Army as it pushed the Germans eastward from 
France to Germany after the Battle of the Bulge.  Relevant to 
exposure to wounded soldiers the attorney points to the 
veteran's hospitalization in England on July 14, 1944, noting 
that in July 1944, hundreds of battle casualty were admitted.  
The attorney submitted military and unit records as well as 
articles pertinent to events during the war.  Finally, the 
attorney cited the death of the veteran's cousin and provides 
supporting materials for such, noting that learning about the 
unexpected death of a family member may be a stressor.  

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as the matter decided herein is one of materiality, 
not adjudication of the merits of the service connection 
claim; that the record reflects that the veteran has been 
informed of the requirements for reopening his claim and has 
submitted pertinent evidence and argument in support of his 
claim; and, moreover, herein, the Board reopens the veteran's 
claim, a favorable decision.  The Board then remands for 
further development pertinent to the merits of the issue on 
appeal.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding the materiality portion of his 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.

Analysis

The veteran did not appeal the Board's November 1994 denial 
to the Court.  As such, the November 1994 determination 
became final.  38 U.S.C.A. § 7104(b).  Since that time, 
additional evidence has been associated with the claims file.  
Such evidence includes further medical evidence relating 
diagnosed PTSD to events of service as reported by the 
veteran.  The additionally received evidence also includes 
statements from the veteran in which he provides more 
specific details relevant to his claimed stressful 
experiences, to include identifying the death of a cousin.  
The veteran, via his private attorney, has also submitted 
military and unit records, as well as articles, showing, for 
instance, that the veteran's unit was in or around vicinities 
shortly after combat action had taken place.  Such evidence 
is clearly pertinent to the question of whether the veteran 
has PTSD related to events of service.  38 C.F.R. § 3.304(f).  
Further, as noted above, when considering whether evidence is 
new or material, the evidence received subsequent to last 
final decision is presumed credible for the purpose of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to that extent only the appeal is granted.


REMAND

Herein above, the Board has reopened the veteran's claim of 
entitlement to service connection for PTSD.  The VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), is applicable to the 
veteran's claim, and, as discussed, essentially eliminates 
the requirement that the veteran submit evidence of a well-
grounded claim before VA will assist him in obtaining 
evidence necessary to substantiate his claim.  

From a review of the claims file, the veteran has been 
diagnosed with PTSD, which medical professionals have related 
to stressful events of service as reported by the veteran.  
The veteran in this case has recounted multiple stressful 
incidents to include the learning of the death of his cousin; 
traveling through Normandy and areas impacted by the Battle 
of the Bulge, where he witnessed dead bodies and injured 
people; being in a convoy and witnessing a truck hit by enemy 
fire; witnessing a friend die; and, having a fellow 
serviceman point a gun at him, resulting in injury to the 
veteran's left hand.  At one point he indicated that a nephew 
had been held as a prisoner of war.  

The veteran has provided a history of combat participation, 
to include receipt of five combat stars and involvement in 
Normandy plus 10 and the Battle of the Bulge.  He has 
alternately given a history of not directly being in combat 
himself, but of being stationed in and around the areas of 
the Normandy invasion and the Battle of the Bulge, thus 
witnessing combat aftermath.  

The Board also notes that, consistent with service records, 
the veteran initially reported that his in-service gunshot 
wound arose when cleaning or examining his own gun.  He has 
since indicated that such was a cover-up, and that in 
actuality a fellow service-man pointed the gun at him and 
that it discharged when the veteran tried to push it away.  
The veteran has described this incident as traumatic due to 
having lost a brother in a similar way.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records, such as through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army & 
Joint Environmental Support Group (ESG).  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor(s) is (are) combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also 
VAOPGCPREC 12-99 (Oct. 18, 1999), noting that determinations 
under section 1154(b) as to combat involvement are made on a 
case-by-case basis.  

The diagnoses of PTSD in this case were in large part 
predicated on the veteran's various reports of his 
experiences in "combat."  A diagnosis of PTSD, related to 
service, which is based on an examination which relied upon 
an unverified history, is inadequate.  See West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  

As the record currently stands, it does not appear that the 
veteran engaged in combat with the enemy in that he received 
no medals or awards indicative of combat and incurred no 
combat wounds.  Available records appear to show that the 
veteran was hospitalized for lengthy periods on multiple 
occasions during his service in Europe and that he was placed 
in a light duty status for much of the time.  However, the 
veteran's service personnel records are not currently 
associated with the claims file and it is not clear that 
efforts to obtain documentation relevant to his claimed 
receipt of five combat stars, or other combat participation 
have been undertaken.  The Court has held that a direct 
finding must be made as to combat status.  Gaines v. West, 
11 Vet. App. 353 (1998).  See also VAOPGCPREC 12-99, 65 Fed. 
Reg. 6258 (2000), pertinent to whether a veteran engaged in 
combat with the enemy.

Absent evidence of combat status, the law provides there must 
be credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnoses of 
PTSD of record.  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  From the record it does not appear that the RO 
attempted to obtain verification of the veteran's claimed 
stressors from official sources.  

Although the veteran's attorney has submitted partial unit 
records and article accounts of the landscape during and post 
battles at Normandy and the Battle of the Bulge, the Board 
again notes that the record does not contain the veteran's 
personnel records so as to show he was in the places claimed 
at relevant times.  Also, additional development is indicated 
relevant to reported stressors such as the circumstances by 
which the veteran incurred his in-service gunshot wound and 
the death of a friend.  Such development must be accomplished 
prior to Board adjudication of the claim.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Finally, the Board notes that the record in its entirety 
reflects many inconsistencies in the veteran's history, such 
as the varying versions he supplied regarding the cause of 
his gunshot wound to the left hand.  In considering his claim 
for service connection for PTSD, it is necessary that the RO 
carefully weigh each item of evidence, assessing its 
credibility and probative value.  

Finally, because of the change in the law brought about by 
the VCAA, a remand in this case is warranted to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who have treated or 
evaluated him for PTSD or any psychiatric 
or nervous disorder since his discharge 
from military service.  The veteran is 
particularly requested to identify dates 
of treatment by G. Eagle at the VA 
Outreach Center located in Salem.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  The 
RO should in any case ensure all 
pertinent VA treatment or hospitalization 
records are associated with the claims 
file.

If the RO is unsuccessful in obtaining 
copies of any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide copies of such records. 

2.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim, such as lay 
statements, family letters, etc., tending 
to corroborate his claimed stressful 
incidents.

3.  The RO should attempt to secure the 
veteran's military personnel file through 
official channels, to include any 
documentation relevant to receipt of any 
combat medals or awards, or participation 
in combat campaigns.  A response, 
negative or positive, should be 
associated with the claims file.

4.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
and his attorney in support of his claim, 
a copy of this remand and all associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR is requested to provide 
any information which might corroborate 
the veteran's combat status and/or any of 
his alleged stressors.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

5.  Following the above, the RO must make 
a specific determination as to whether 
the veteran served in combat, or, in the 
alternative, whether each claimed non-
combat stressor is sufficiently verified.  
All credibility issues related to these 
matters should be addressed at that time.

6.  If the veteran is not found to have 
engaged in combat, the RO should schedule 
him for a VA psychiatric examination (by 
a panel of board-certified psychiatrists, 
if available).  The RO must specify for 
the examiner or panel the combat 
determination made in the veteran's case 
and the stressor(s) it has determined are 
corroborated by the evidence of record.  
The RO should instruct the examiner/panel 
that only the verified events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.

The examiner/panel is requested to 
identify all existing psychiatric 
diagnoses, and to specifically confirm or 
refute the presence of PTSD meeting the 
diagnostic criteria of the DSM-IV.  If 
PTSD is diagnosed, the examiner/panel is 
requested to identify the stressor to 
which such diagnosis is attributed.  The 
examiner/panel should otherwise comment 
on the etiology of identified psychiatric 
diagnoses.  A rationale for all opinions 
expressed should be provided.

7.  The RO should then ensure that the 
above development has been completed, and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

8.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, to 
include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his attorney should then be 
afforded the applicable time period to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

 


